Title: To James Madison from Meriwether Lewis, 16 September 1809
From: Lewis, Meriwether
To: Madison, James


Dear Sir.
Chickasaw Bluffs, September 16th. 09
I arrived here yesterday about  P.M. very much exhausted from the heat of the climate, but having taken medicine feel much better this morning. My appreh[en]sion from the heat of the lower country and my fear of the original papers relative to my voyage to the Pacific ocean falling into the hands of the British has induced me to change my rout and proceed by land through the state of Tennesee to the City of washington. I bring with me duplicates of my vouchers for public expenditures &c which when fully explained, or reather the general view of the circumstances under which they were made I flatter myself they will recieve both sanction & approbation.
Provided my health permits no time shall be lost in reaching Washington. My anxiety to pursue and to fullfill the duties incedent to the internal arrangements incedent to the government of Louisiana has prevented my writing you more frequently. Inclosed I herewith transmit you a copy of the laws of the territory of Louisiana. I have the honour to be with the most sincere esteem Your Obt. and very humble Servt.
Meriwether Lewis.
 